 


 HCON 135 ENR: Authorizing the use of the rotunda of the Capitol for the presentation of the Congressional Gold Medal to Daw Aung San Suu Kyi, in recognition of her leadership and perseverance in the struggle for freedom and democracy in Burma.
U.S. House of Representatives
2012-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Twelfth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. CON. RES. 135 
 
 
August 2, 2012 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing the use of the rotunda of the Capitol for the presentation of the Congressional Gold Medal to Daw Aung San Suu Kyi, in recognition of her leadership and perseverance in the struggle for freedom and democracy in Burma. 
 
 
1.Use of rotunda for presentation of Congressional Gold Medal to Daw Aung San Suu KyiThe Rotunda of the Capitol is authorized to be used on September 19, 2012, for the presentation of the Congressional Gold Medal to Daw Aung San Suu Kyi, in recognition of her leadership and perseverance in the struggle for freedom and democracy in Burma. Physical preparations for the ceremony shall be carried out in accordance with such conditions as the Architect of the Capitol may prescribe.   Clerk of the House of Representatives.Secretary of the Senate. 